    Case: 4:20-cv-00971-AGF Doc. #: 3 Filed: 08/04/20 Page: 1 of 4 PageID #: 150




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    JEROME JULIUS BROWN, SR.,                          )
                                                       )
                                                       )
                  Petitioner,                          )
                                                       )
           v.                                          )          No. 4:20-CV-971 AGF
                                                       )
    PAMELA M. NICHOLSON, CEO,                          )
    ENTERPRISE RENT-A-CAR,                             )
                                                       )
                  Respondent.


                                   MEMORANDUM AND ORDER

        This matter is before the Court upon petitioner Jerome Julius Brown’s submission of a civil

complaint1 and a motion for leave to proceed in forma pauperis. Upon consideration of the motion

and the financial information provided therein, the Court finds that petitioner is unable to pay the

filing fee. The motion will therefore be granted. Additionally, for the reasons explained below, the

Court will dismiss the complaint because it is frivolous and fails to state a claim upon which relief

may be granted.

                                   Legal Standard on Initial Review

        This Court is required to dismiss an action filed in forma pauperis upon the determination

that, inter alia, it is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An action is frivolous if it “lacks

an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989). The term

“‘frivolous,’ when applied to a complaint, embraces not only the inarguable legal conclusion, but



1
 Although petitioner claims that he is bringing this action as a writ of mandamus, he has styled the action
as a “civil complaint,” and he has brought the action on a court form for filing civil complaints. For this
reason, the Court will address this matter as a complaint rather than a petition. For ease of reference, the
Court will refer to the litigant as a “petitioner” as that is how petitioner refers to himself in this action.
    Case: 4:20-cv-00971-AGF Doc. #: 3 Filed: 08/04/20 Page: 2 of 4 PageID #: 151




also the fanciful factual allegation.” Id. While federal courts should not dismiss an action

commenced in forma pauperis if the facts alleged are merely unlikely, the court can properly

dismiss such an action if the allegations in the complaint are found to be “clearly baseless.” Denton

v. Hernandez, 504 U.S. 25, 32-33 (1992) (citing Neitzke, 490 U.S. 319). Allegations are clearly

baseless if they are “fanciful,” “fantastic,” or “delusional,” or if they “rise to the level of the

irrational or the wholly incredible.” Id.

                                              The Complaint

        Petitioner filed the instant complaint against the CEO of Enterprise Rent-A-Car. He refers

to himself in the complaint as “U.S. Bounty #1014 FBI HQ” and he claims that he is bringing this

action as a petition for writ of mandamus brought pursuant to 28 U.S.C. § 1651 as a “court order

issued by a judge compelling a U.S. Marshal to execute a duty.”2

        Petitioner’s complaint is difficult to discern. He claims that he is from Lanham, Maryland

and that he is bringing this action against defendant Pamela Nicholson, the CEO of Enterprise

Rent-A-Car. The sole claims in his complaint are:

        Arrested in Charles County Charge Nolle FTA Enterprise Rent A Car.
        Arrested in Prince George County Charge Nolle Enterprise Rent A Car.
        Arrested in Capital City District of Columbia Charge Expired Tags.3

Petitioner claims that he is entitled to damages in this action because:

        Circuit Court Montgomery County Case Number 442 447V Granted Jerome Julius
        Brown 6575 Annapolis Road New Carrolton v. Pamela M. Nicholson 2273

2
 Petitioner seeks a mandamus under 28 U.S.C. § 1651. A mandamus under 28 U.S.C. § 1651 is a judicial
remedy in the form of an order from the Court to any government, subordinate court, corporation or public
authority to do an act which that body is obliged to do under law and which is in the nature of a public duty.
3
 There is no indication in the record that petitioner rented a car from Enterprise. Petitioner has not provided
a copy of a rental agreement in his exhibits. Rather, he has provided two pictures of Enterprise “ride-
sharing” cars but he has failed to indicate what these cars have to do with the present lawsuit.
                                                      2
    Case: 4:20-cv-00971-AGF Doc. #: 3 Filed: 08/04/20 Page: 3 of 4 PageID #: 152




          Research Blvd. #600 Issues Information Fraud, Motion Waive Prepayment of Costs
          Granted.4

          He also avers that the amount in controversy is “$35,000.00 Montgomery County Circuit

Court Case 442 447v issues contract fraud two Enterprise-Rent-A-Cars ruling granted.”

          Petitioner has attached 138 pages of exhibits to his complaint, presumably in support of his

claims. The Court has reviewed his exhibits and is unable to discern their importance to the present

action.

          It appears petitioner has a history of filing numerous, repetitive, and frivolous lawsuits in

the federal courts across the country. At least three other district courts have limited petitioner’s

ability to file new cases. See Brown v. Walter, et al., C18-0320-RMP (E.D. Wash.) (dismissing

action filed without a filing fee or in forma pauperis application in light of litigious history; citing

Brown v. Lyons Mane Partnership, No. 10-mc-7 (D. D.C. Mar. 1, 2010) (enjoining plaintiff from

proceeding in forma pauperis), aff’d No. 10-7027 (D.C. Cir. June 7, 2010); In re: Jerome J. Brown,

Misc. No. 04-465 (D. Md. Dec. 7, 2004) (deeming plaintiff a frequent litigator and imposing pre-

filing restrictions); and In re Brown, No. 3:10-cv-00010 (E.D. Va. July 28, 2010) (limiting plaintiff

to one lawsuit at a time pending in that district).

                                                 Discussion

          Having reviewed and liberally construed the complaint, the Court is unable to discern

petitioner’s claims. The Federal Rules of Civil Procedure require litigants to formulate their

pleadings in an organized and comprehensible manner. Even pro se litigants are required to set out

not only their alleged claims in a simple, concise, and direct manner, but also the facts in support


4
  After filing the action against defendant, the Court found the action to be frivolous and enjoined petitioner
from filing other frivolous actions without pre-filing permission to do so.
                                                      3
  Case: 4:20-cv-00971-AGF Doc. #: 3 Filed: 08/04/20 Page: 4 of 4 PageID #: 153




of such claims. See McNeil v. United States, 508 U.S. 106, 113 (1993). Here, petitioner has not

done so. While this Court must liberally construe pro se filings, this Court will not construct claims

or assume facts that petitioner has not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir.

2004) (refusing to supply additional facts or to construct a legal theory for the pro se plaintiff that

assumed facts that had not been pleaded). Additionally, petitioner’s allegations and his prayer for

relief are nonsensical, and indeed “rise to the level of the irrational or wholly incredible.” Denton,

504 U.S. at 33. The Court therefore finds that petitioner’s allegations are clearly baseless as defined

in Denton. The Court will therefore dismiss this action as frivolous and for failure to state a claim

upon which relief may be granted.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 4th day of August, 2020.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                  4
